ACCEPTED
                                                                                                 04-15-00469-CV
                                                                                     FOURTH COURT OF APPEALS
                                                                                          SAN ANTONIO, TEXAS
                                                                                             9/2/2015 9:45:15 AM
                                                                                                  KEITH HOTTLE
                                                                                                          CLERK




September 2, 2015
                                                                              FILED IN
                                                                       4th COURT OF APPEALS
Keith E. Hottle                                                                  Via E-Filing
                                                                        SAN ANTONIO,    TEXAS
Fourth Court of Appeals                                                09/2/2015 9:45:15 AM
                                                                         KEITH E. HOTTLE
                                                                               Clerk
Re:    COA Cause No. 04-15-00469-CV; Cash Biz, LP, Cash Zone, LLC d/b/a Cash Biz and
       Redwood Financial, LLC v. Hiawatha Henry, Addie Harris, Montray Norris, and
       Roosevelt Coleman, Jr., on behalf of themselves and for all others similarly situated ;
       In the 4th Court of Appeals.


Dear Mr. Hottle:

      I am writing you to request a digital copy of the Clerk’s Supplemental Record filed on
August 31, 2015. Please send via FedEx with account no. 488309706.

       Thank you for your immediate attention to this matter.


                                           Very truly yours,

                                           Hanszen Laporte, LLP



                                           By: /s/ Meghan C. Flanagan
                                               Meghan C. Flanagan
                                               Legal Assistant to H. Mark Burck
                                               and Daniel R. Dutko

/mf